DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-9 and SEQ ID NOS: 4, 5, 6 and 10, in the reply filed on 9/24/21 is acknowledged.  The traversal is on the ground(s) that the election is made with traverse because “all groups are directed to a single modified organism and its use”.  This is not found persuasive because, as stated in the Restriction Requirement:
Inventions I and II are unrelated as the method in Group I does not use the organism recited in Group II. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  Group I encompasses the use of naked DNA and does not recite virus, bacteria or yeast, e.g., a modified organism.  
It is unclear if 01229_3 is the same as p0.1229_3 or plasmid 0.1229_3, the claims use these different designations.  Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the plasmid of Group III could have uses other than preventing microbial infection/disease, e.g., it could be used in cleaning solutions or to over-express proteins.  The method of Group IV requires administration to a therapeutically effective amount to a subject while the method of Group I can be used to treat a surface, does not require administration of the plasmid to a subject.

Claims 10-26 are withdrawn for being drawn to a non-elected invention.
Potential rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Rejections - 35 USC § 112-2nd paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because it recites a plasmid containing microcin having one or more of an ‘hp1, abc, cupin and hp2 or functional variant thereof’.  It is unclear what structure encompasses a functional variant and what function is being referenced.  Additionally, the claim is vague and indefinite because it the mere recitation of the names, i.e., an ‘hp1, abc, cupin and hp2 as well as ‘p0.1229_3, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the polypeptides or the nucleic acid sequence that encodes them, which would allow for one to identify the structure in the methods without ambiguity.  The mere recitation of a name does not adequately define the plasmid and microcin.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and 
	Claim 2 is vague and indefinite because it recites a (nt 3094 to 7622) without a reference sequence/SEQ ID. number.  Further, the abbreviation ‘nt’ should be spelled out the first time it appears in a claim.  The term ‘functional variant thereof is also vague and indefinite and the structure is unclear.   It is unclear what structure encompasses a functional variant and what function is being referenced.  Appropriate clarification and/or correction is required.
	Claim 3 recite the limitation "wherein said 5.2 Kb region…".  There is insufficient antecedent basis for this limitation in the claim.  Independent 1 from which it depends does not recite a ‘5.2 Kb region’.  Appropriate clarification and/or correction is required.
	Claim 4 is vague and indefinite due to the term ‘said bacteria’.  Claim 1 from which it depends recites ‘pathogenic bacteria only’.  Are the bacteria of claim 4, the pathogenic bacteria referred to in claim 1?  If so, the claim should be amended to insert ‘pathogenic’ before ‘bacteria’.  
	Claims 7-9 recite the limitation "said organism".  There is insufficient antecedent basis for this limitation in the claim.  Independent 1 recites the use of a plasmid, not an organism.  There is no mention of a recombinant host or a plasmid which is isolated from a bacteria.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The specification lacks complete deposit information for the deposit of plasmid p0.1229_3.  Because it is not clear that the properties of this plasmid are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the plasmids, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production plasmids, one of ordinary skill in the art could be assured to the ability to practice the invention as claimed.  Exact replication of the plasmids is an unpredictable event.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.


	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.


	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 112-Written description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The paragraph bridging pages 2-3 of the instant specification recites:
“E. coli 0.1229 encodes three plasmids and plasmid 0.1229_3 encodes the novel
microcin. The plasmid 0.1229 3 includes four ORFs that are necessary for Stx2a amplification phenotype these regions have been identified as hp1 (SEO ID NO: 3), abc (SEQ ID NO:5), cupin (SEQ ID NO: 6), and hp2 (SEQ ID NO: 10). In certain embodiments the microcin sequences and encoded proteins include one or more modifications so that the sequences do not read on naturally occurring sequences.”
	Instant claim 1 recites:
Claim 1 (Original): A method of killing or preventing or decreasing adverse effects of pathogenic Escherichia coli (E. coli) and/or Shigella bacteria, comprising identifying a surface or subject known to or suspected of contamination with said pathogenic E. coli and/or Shigella bacteria; and contacting said pathogenic F. coli and/or Shigella bacteria with a p0.1229_3 containing microcin having one or more of an hp1, abc, cupin, and hp2 or a functional variant thereof,

Instant claim 9 recites:
Claim 9 (Original): The method of claim 1, wherein said organism that produces E. coli plasmid 0.1229_3 containing microcin is a genetically modified organism harboring a heterologous nucleic acid which is expressed to produce said E. coli plasmid 0.1229_3 containing microcin having sequences which encode one or more of SEQ ID NOS: 4, 5, 6, and/or 10 or said functional variant thereof.


The instant claims include functional variants and plasmid 0.1229_3 which is different than the plasmid 0.1229_3 taught in the instant specification.  The specification does not provide adequate written description for these variant plasmids and sequences.  To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for 

Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of peptides based on disclosure of the single species of a plasmid encoding microcin which includes four ORFs that are necessary for shiga toxin (Stx2a) amplification phenotype these regions have been identified as hp1 (SEO ID NO: 3), abc (SEQ ID NO:5), cupin (SEQ ID NO: 6), and hp2 (SEQ ID NO: 10).
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made of
Claim Rejections - 35 USC § 112-Enablement
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The instant specification teaches the discovery of a naturally-occurring plasmid which can increase Shiga toxin 2 production, e.g., the plasmid referred to as 0.1229.3 
	The top of page 35 of the instant specification recites:
In this study, both whole cells and spent supernatants of Z. coli 0.1229 enhanced Stx2a production by £. coli 0157:H7 strain PA2. This latter strain is a member of the hypervirulent clade 8 (47) and was previously found to be a high Stx2a producer in co-culture with E. coli C600 (23). EF. coli 0.1229 produces at least two molecules capable of increasing Stx2a. The first is MccB17, a DNA gyrase inhibitor, shown to activate Stx2a production in an earlier study (24). This current study identified a second molecule
localized to a 12.8 kb plasmid, and all genes necessary for production are found within a 5.2 kb region. Furthermore, gene knockouts identified four potential ORFs within this region, Ap/, abc, cupin and hp2, that are required for 0.1229 mediated Stx2a amplification. This gene cluster was also identified on pB51 (48), a similar plasmid to p0.1229 3, however limited characterization was reported.

	The specification teaches the discovery of a naturally-occurring plasmid found in naturally-occurring strains of E.coli and identifies that strains carrying this plasmid area able to increase the production of Stx2a, high producers.  The specification fails to teach or show that the microcin isolated form this plasmid can kill, prevent or decrease In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)
	Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, 
	It is known that acellular factors, particularly colicins and microcins, can kill O157:H7 cells but may also trigger Stx expression in the process.  It is unclear how amplifying the production of Shiga toxin (as stated that p0.1229_3 does) would be therapeutic for an individual/subject.  The stated function of the plasmid used in the instant claims, enhances Stx2 production appears to be anthetical to treating, killing or preventing disease. There are no working examples in the instant specification to guide the skilled artisan in practicing the claimed method.   With no experimental data provided in the instant specification as well, the specification is not enabled for the claimed method for either the microcin which encodes SEQI NODS: 4, 5, 6 and 10, much less for functional variants thereof or microcins containing only one, two or three from the group of hp1, abc, cupin and hp2.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficient
Status of claims:
	No claims are allowed.  No prior art was found on plasmid 0.1229_3 containing a microcin which encodes SEQ ID Nos: 4, 5, 6 and 10.

	Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        10/21/21